***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          GAD LAVY v. MICHELE BROWN LAVY
                      (AC 40936)
                       Prescott, Elgo and Harper, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the postjudgment order of the trial
    court opening and reforming the dissolution judgment after the trial
    court found that the plaintiff’s failure to disclose certain assets on his
    financial affidavit constituted material omissions that triggered certain
    remedial measures set forth in the parties’ separation agreement. The
    separation agreement, which had been incorporated into the dissolution
    judgment, provided, inter alia, that in the event of a material omission
    in either party’s financial affidavit, the other party had the right to open
    and reform the judgment, and would be entitled to receive 75 percent
    of the undisclosed asset’s value, as measured at the time of dissolution,
    and reasonable legal fees from the other party. The trial court granted
    the defendant’s motion to open and reform the dissolution judgment,
    in which she claimed that the plaintiff had failed to disclose a certain
    bank account and a condominium apartment that he owned in Jerusalem,
    Israel. The trial court ordered the plaintiff to pay the defendant 75
    percent of the value of those assets at the time of the dissolution judg-
    ment, and awarded the defendant statutory (§ 37-3a [a]) prejudgment
    and postjudgment interest, as well as costs and reasonable attorney’s
    fees. Held:
1. The trial court properly determined that the plaintiff’s failure to disclose
    the bank account and Jerusalem property on his financial affidavit consti-
    tuted material omissions in violation of the separation agreement:
    a. The plaintiff could not prevail on his claim that his failure to disclose
    the bank account and Jerusalem property did not constitute material
    omissions because the defendant knew about them at the time of the
    dissolution judgment: the trial court made no findings that the defendant
    had knowledge of the undisclosed assets during the negotiation of the
    separation agreement or at the time the dissolution judgment was ren-
    dered, as the court was free to reject evidence that she knew of the
    assets, and the plaintiff did not identify any language in the separation
    agreement that would exempt a party from the duty to disclose an asset
    on a financial affidavit if the other party was aware of its existence;
    moreover, the court found that although the defendant had received
    conflicting and unverified reports at the time of the dissolution judgment
    that raised the possibility that the plaintiff owned undisclosed real prop-
    erty, it was not until later that she received more definitive proof of the
    existence of that property, the court credited her testimony that although
    she previously had opened the bank account in the plaintiff’s name, she
    had nothing further to do with the account and was not aware as of
    the date of dissolution that it existed, and the duty of full disclosure
    was also necessary for the court to evaluate the reasonableness of the
    parties’ agreement.
    b. The plaintiff’s claim that the trial court inflated the significance of
    the omitted assets by comparing their value to the total value of disclosed
    assets in the same asset category was unavailing; the court’s discussion
    of the relative value of the assets did not render its determination that
    the plaintiff’s nondisclosures were material omissions legally or logically
    incorrect or unsupported by the record, even if the court did not use
    the proper yardstick to measure the materiality of his omissions, the
    omission of assets valued at 1.5 percent of a $16 million marital estate
    was not de minimis or immaterial, and to suggest that the failure to
    disclose nearly $240,000 in assets would not have had great conse-
    quences to the separation agreement would be to suggest that the defen-
    dant would have been content to walk away from her equitable share
    of those assets.
    c. The trial court’s finding that the plaintiff knew about the omitted
    bank account was not clearly erroneous; there was evidence demonstra-
    ting that the plaintiff was aware at the time of the dissolution judgment
    that a savings account had been opened in his name, the plaintiff never
    sought to close the account, and even if he was not aware of the status
    of the account at the time of the dissolution or the balance of the funds
    in the account, he could have determined such information through due
    diligence and disclosed it on his financial affidavit.
2. The trial court properly awarded the defendant prejudgment interest;
    there was no merit to the plaintiff’s assertion that he was denied reason-
    able notice and an opportunity to present a defense regarding the defen-
    dant’s request for prejudgment interest, which was made in her
    posthearing brief, as the plaintiff had an opportunity to respond to that
    claim in his posthearing reply brief, and given the court’s determination
    that the plaintiff was unjustified in failing to disclose assets, which
    resulted in a failure to distribute to the defendant at the time of the
    dissolution her equitable share of those assets under the separation
    agreement, an award of prejudgment interest properly was within the
    discretion of the court.
3. The trial court did not violate the rule of practice (§ 61-11) that provides
    for an automatic appellate stay by awarding the defendant postjudgment
    interest after the plaintiff filed this appeal, as the court’s decision could
    not reasonably be viewed as effectuating the judgment on appeal:
    although the plaintiff claimed that an award of interest under § 37-3a
    is part of the mechanism for the statutory (§ 52-350f) enforcement of a
    money judgment, the clause in § 52-350f that refers to statutory interest
    clarifies that interest awarded is included in the money judgment that
    may be enforced, and no language in § 52-350f, from which § 61-11 is
    derived, equates obtaining an award of interest with an action to enforce
    a money judgment, which § 52-350f expressly limits to the execution or
    foreclosure of a lien; moreover, the plaintiff was able to amend his
    appeal to challenge the additional award, the court’s decision did not
    diminish or hamper his appellate rights with respect to the remainder
    of the judgment on the motion to open, and although the court’s decision
    increased the damages the defendant would be entitled to collect, she
    cannot secure payment from the plaintiff by executing on the judgment
    until the appeal is disposed and the automatic stay has expired.
            Argued January 9—officially released May 21, 2019

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Hon. Stan-
ley Novack, judge trial referee, rendered judgment
dissolving the marriage and granting certain other relief;
thereafter, the court, Malone, J., denied the plaintiff’s
motion to strike and request to revise; subsequently,
the court, Emons, J., approved the stipulation of the
parties to conduct certain discovery; thereafter, the
court, Heller, J., granted the defendant’s motion to open
and reform the judgment, and the plaintiff appealed to
this court; subsequently, the court, Heller, J., granted
the defendant’s motion for postjudgment interest, and
the plaintiff filed an amended appeal. Affirmed.
   Alexander J. Cuda, for the appellant (plaintiff).
  Eric M. Higgins, with whom, on the brief, was Sarah
Gleason, for the appellee (defendant).
                          Opinion

   PRESCOTT, J. The plaintiff, Gad Lavy, appeals from
the judgment of the trial court granting the motion of
the defendant, Michele Brown,1 to open and reform
the parties’ marital dissolution judgment because the
plaintiff failed to disclose on his financial affidavit two
marital assets: a savings account with First Niagara
Bank, N.A., formerly known as NewAlliance Bank
(Niagara account), and real property located in the Mid-
dle East (Jerusalem property). The plaintiff later
amended this appeal to challenge the court’s subse-
quent decision to grant the defendant’s motion for an
award of postjudgment interest. On appeal, the plaintiff
claims that the court improperly (1) found that his fail-
ure to disclose the Niagara account and Jerusalem prop-
erty on his financial affidavit constituted material
omissions that triggered remedial measures set forth
in the parties’ separation agreement, which was incor-
porated by reference into the judgment of dissolution,
(2) awarded the defendant prejudgment interest despite
her having requested such relief for the first time in
her posthearing brief, and (3) awarded the defendant
postjudgment interest during the pendency of the
appeal, purportedly in violation of the automatic appel-
late stay. We reject the plaintiff’s claims and, accord-
ingly, affirm the judgment of the trial court.
  The following facts and procedural history, which
were found by the court or are uncontested, are relevant
to our resolution of the plaintiff’s claims. The court
dissolved the parties’ marriage on June 14, 2011, follow-
ing an uncontested hearing. The judgment of dissolution
incorporated by reference the parties’ separation
agreement. The parties attached to the separation
agreement financial affidavits dated June 14, 2011.
   In article XXI, paragraph 21.1, of the separation
agreement, the parties represented that their attached
financial affidavits were true and accurate. They further
stated that they had relied on the facts set forth in those
financial affidavits in reaching the terms and financial
arrangements set forth in the separation agreement.
Paragraph 21.1 further provides: ‘‘Each party expressly
represents that there has been no substantial change
in circumstances to [either party] since the date of said
affidavits and that said affidavits fully, fairly and accu-
rately [sets] forth the existing assets, liabilities, and
income of the parties. The parties expressly represent
to each other that they do not own any other assets
nor are any assets being held by a third party for the
benefit of either [party], except those described and
divided under the terms of this agreement and the par-
ties’ respective financial affidavits. Each party repre-
sents that he or she relied on the financial affidavits
and voluntary disclosures and representations made
by the other party in the course of this dissolution of
marriage action for purposes of arriving at the terms
of this agreement. The parties further acknowledge that
each has a fiduciary duty to the other to make a full
and fair disclosure of his or her financial circumstances,
including all assets, to the other in connection with
this proceeding. In the event of a material omission or
misstatement by either party in his or her affidavit, the
other party shall have the right to rescind this
[a]greement and reopen and reform any judgment
entered in the pending action incorporating the terms
hereof.’’ Article XXI of the separation agreement further
provides that if either party made a material omission
of an asset on his or her financial affidavit, the other
party would be entitled to receive 75 percent of the
undisclosed asset’s value measured at the time of disso-
lution. The party who failed to disclose an asset also
would be liable for the other party’s ‘‘reasonable legal
fees, expert fees, and court costs.’’
   On August 9, 2011, the defendant filed a motion to
open and reform the June 14, 2011 judgment of dissolu-
tion, invoking article XXI of the separation agreement.
According to the defendant, the plaintiff had failed to
disclose on his June 14, 2011 financial affidavit the
existence of the Jerusalem property, which she
described as a condominium apartment and storeroom.
She also claimed there was a ‘‘likelihood beyond mere
suspicion that the plaintiff has failed to disclose addi-
tional assets as yet unknown to the defendant’’ because
his financial affidavit did not disclose any bank
accounts in Israel or other means by which the plaintiff
could pay the taxes and costs associated with owning
the condominium. The defendant asked the court to
open the dissolution judgment for the purpose of con-
ducting limited discovery and, if necessary, to distribute
any undisclosed property in accordance with the sepa-
ration agreement, including awarding reasonable attor-
ney’s fees and costs.
  In response to the defendant’s motion to open, the
plaintiff initially filed a motion to dismiss asserting
insufficiency of process, which he later withdrew. He
subsequently filed a motion to strike, challenging the
legal sufficiency of the defendant’s motion, and a
request to revise. The court denied both motions. The
defendant never filed a written opposition addressing
the merits of the motion to open.
  On December 14, 2011, the defendant amended her
motion to open and reform the dissolution judgment,
asserting that, since filing her initial motion, she had
learned of additional grounds for granting the motion.
Specifically, in addition to reasserting the allegations
in her initial motion to open, the defendant asserted
that the plaintiff had failed to disclose the existence of
the Niagara account, which she described as a savings
account that had been open for at least three years and,
thus, existed at the time the plaintiff submitted his June
14, 2011 financial affidavit.
   The parties eventually executed a stipulation in which
they agreed to have the court open the dissolution judg-
ment for the limited purpose of conducting discovery.
The stipulation expressly provided that it was ‘‘not an
admission of any misrepresentation or fraud on the part
of either party with respect to the representations made
at the time of [j]udgment.’’ The court approved the
stipulation and made it an order of the court on Novem-
ber 5, 2012.
  On June 15, 2016, the plaintiff filed a motion in which
he asserted that the defendant had opened the Niagara
account in the plaintiff’s name, without his knowledge,
using her own funds, and, thus, she had a duty to dis-
close the Niagara account on her financial affidavit.
According to the plaintiff, the defendant’s failure to
disclose the existence of the account entitled him to
an award of legal fees and costs under the terms of the
separation agreement.
  The court conducted an evidentiary hearing on the
defendant’s motion to open, as amended, on November
16 and 17, 2016. At that time, the court also considered
the plaintiff’s motion for an award of costs and attor-
ney’s fees. The parties submitted posthearing memo-
randa and reply memoranda. The court later granted a
request by the defendant for additional oral argument,
which it heard on April 11, 2017.
   The court issued a memorandum of decision on
August 7, 2017, granting the defendant’s motion to open
and reform the dissolution judgment. With respect to
the Jerusalem property, the court found that the plain-
tiff’s brother had conveyed the property to him for no
consideration and that a title abstract reflecting the
conveyance had been recorded in the Jerusalem land
registry on January 27, 1999.2 The plaintiff remained
the record owner of the Jerusalem property at the time
of the dissolution judgment. Although the plaintiff testi-
fied that he had not included the Jerusalem property
on his financial affidavit because he did not know he
owned the property, the court did not find that testi-
mony credible. Rather, the court credited the testimony
of the defendant’s real estate expert, Attorney Yoram
Hacohen,3 who opined that before a conveyance for no
consideration could be recorded on the land records
in Jerusalem, the grantee, in this case the plaintiff,
would have been required to sign a number of legal
documents.4 The court found that the fair market value
of the Jerusalem property, measured in United States
dollars at the time of the dissolution judgment, was
$146,379. The court further found that the plaintiff’s
failure to include the Jerusalem property on his June
14, 2011 financial affidavit was a material omission.5
  The court made the following findings relative to the
defendant’s knowledge of the Jerusalem property at
the time of the dissolution judgment. ‘‘The Jerusalem
property came to [the defendant’s] attention as a result
of her efforts to locate property that was owned by [the
plaintiff] in Israel. . . . [I]n early 2011, she and her
counsel in the dissolution action had retained an attor-
ney in Israel to find out whether [the plaintiff] owned
any property there. That attorney engaged a private
investigator, who advised them that [the plaintiff] did
not own any real property in Israel. Shortly before the
uncontested dissolution hearing, however, [the defen-
dant’s] boyfriend, who was also a lawyer, hired a differ-
ent attorney in Israel. That attorney reported that [the
plaintiff] owned a condominium in Jerusalem and for-
warded a copy of a document from the land records.
   ‘‘Despite the conflicting, unverified reports that she
had received regarding a possible asset belonging to
[the plaintiff] that he had not disclosed, [the defendant]
determined to proceed with the uncontested dissolution
hearing on June 14, 2011. . . . [S]he did so because
of the tremendous distrust and acrimony that existed
between the parties at that time. She was afraid that if
she did not go ahead with the uncontested divorce in
June, 2011, that [the plaintiff] would deny her a get—
a divorce under Jewish religious law—and thus prevent
her from remarrying in the Jewish faith. She also
believed that she would have recourse under article
XXI of the June, 2011 separation agreement if she later
established that [the plaintiff] owned property in Israel
which was not reflected on his June 14, 2011 finan-
cial affidavit.’’
  Regarding the Niagara account, the court found that
the account was opened in July, 2008, with an initial
deposit of $89,146.50. The balance of the Niagara
account as of April 28, 2011, was $92,432.6 The court
further found that, although the plaintiff owned the
Niagara account on the date of entry of the dissolution
judgment, he failed to disclose that account on his finan-
cial affidavit, and this constituted a material omission
under the separation agreement.7 The plaintiff testified
that, as with the Jerusalem property, he did not know
that the account existed. The court, however, did not
credit this assertion.
   The court found that the defendant was the person
who originally had funded the Niagara account with
money from her office.8 The defendant opened the Niag-
ara account in the plaintiff’s name, in trust for the par-
ties’ son. The plaintiff signed the original documents
necessary to open the account in two places. The defen-
dant never signed the account-opening documents,
never deposited any additional money into the Niagara
account after the initial deposit, and never made any
withdrawals or had anything to do with the account
after it was opened. Although the plaintiff’s name
appeared on the bank account statements, the defen-
dant’s office address was listed on the statement as
the depositor’s address rather than the plaintiff’s office
address. According to the defendant and her office man-
ager, however, no statements were ever delivered to
her office.
  With respect to the receipt of banking statements
and other correspondences relative to the Niagara
account, the court made the following additional find-
ings: ‘‘From July, 2008, when [the Niagara account] was
opened, through the parties’ divorce in June, 2011, [the
defendant’s] office was at 999 Summer Street, suite 302,
and [the plaintiff’s] office was two buildings away, at
1275 Summer Street, in Stamford. Counsel for [the
defendant] suggested that [the Niagara account] state-
ments and [other forms] were simply delivered to [the
plaintiff] at his office on the same street. The plaintiff
denied receiving [the Niagara account] statements or
any [other forms] from the bank.’’ The court did not
expressly resolve the issue regarding the delivery and
receipt of the bank statements, but credited the defen-
dant’s testimony that she was not aware that the Niagara
account still existed as of the date of entry of the disso-
lution judgment, and that she first learned that it
remained open when an escheat letter from the bank,
addressed to the plaintiff, was mailed to her office
address in November, 2011.
   On the basis of its findings that the plaintiff had failed
to disclose both the Jerusalem property and the Niagara
account on his June 14, 2011 financial affidavits, and
that the failure to disclose those assets qualified as
material omissions under the terms of the separation
agreement, the court ordered the plaintiff to pay the
defendant an additional $179,109, which represented 75
percent of the value of the undisclosed assets at the time
of the dissolution judgment. The court also awarded
the defendant prejudgment interest from the date of
the dissolution judgment at the annual rate of 5 percent
or $55,141, for a total of $234,250. Moreover, the court
determined that the defendant was entitled to costs
and reasonable attorney’s fees totaling $194,123.76. It
denied the plaintiff’s motion for attorney’s fees and
costs. The plaintiff filed a motion to reargue, which the
court denied. The plaintiff filed the present appeal on
October 11, 2017.
  On August 16, 2017, the defendant filed a motion
asking the court for an award of postjudgment interest.
She later filed a memorandum of law in support of the
motion. The plaintiff did not file a written objection or
memorandum of law in opposition to the defendant’s
motion. The court heard argument on the defendant’s
motion on February 26, 2018. On June 11, 2018, the
court issued a decision granting the defendant’s motion
and awarding postjudgment interest at an annual rate
of 5 percent. The plaintiff amended the present appeal,
challenging the postjudgment interest award. Because
briefs already had been filed in the initial appeal, this
court granted permission to file supplemental briefs
addressing the issue in the amended appeal. See Prac-
tice Book § 61-9. Additional facts will be set forth as
needed.
                             I
   We begin with the plaintiff’s claim that the court
improperly found that he made material omissions on
his financial affidavit in violation of the separation
agreement by failing to disclose the Niagara account
and Jerusalem property. The plaintiff essentially raises
three arguments in support of this claim. First, he argues
that, because the defendant knew about the Niagara
account and the Jerusalem property at the time of the
dissolution judgment, their nondisclosure on his finan-
cial affidavit would not have affected her decision-mak-
ing process and, therefore, his failure to disclose those
assets could not have constituted material omissions.9
Second, he argues that his nondisclosure of the Niagara
account and the Jerusalem property had no ‘‘real impor-
tance or cause[d] great consequences to the overall
separation agreement of the parties’’ and that the court
overvalued those assets in determining whether their
nondisclosure constituted material omissions. Third,
the plaintiff argues that the court should not have found
that his failure to disclose the Niagara account was a
material omission because there was no evidence that
the plaintiff knew the Niagara account existed at the
time of the divorce. We are not persuaded by these
arguments and conclude that the court properly deter-
mined on the basis of the record presented that the
plaintiff’s failure to disclose the assets in question con-
stituted material omissions.
    The general standard of review applicable to a motion
to open a judgment is well settled. ‘‘We do not undertake
a plenary review of the merits of a decision of the trial
court to grant or to deny a motion to open a judgment.
. . . [O]ur review is limited to the issue of whether the
trial court has acted unreasonably and in clear abuse
of its discretion. . . . In determining whether the trial
court abused its discretion, this court must make every
reasonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Reville v. Reville, 312 Conn. 428, 440, 93 A.3d 1076
(2014). In applying our abuse of discretion standard,
‘‘[t]he court’s factual findings will not be disturbed
unless there is either no support for them in the record,
or, after reviewing the entire evidence, we are left with
the definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.)
Rheaume v. Rheaume, 156 Conn. App. 766, 774, 115 A.3d
1116 (2015). It bears repeating that ‘‘[j]udicial review
of a trial court’s exercise of its broad discretion in
domestic relations cases is limited to the questions of
whether the [trial] court correctly applied the law and
could reasonably have concluded as it did. . . . In mak-
ing those determinations, we allow every reasonable
presumption . . . in favor of the correctness of [the
trial court’s] action. . . . Generally, we will not over-
turn a trial court’s division of marital property unless
[the court] misapplies, overlooks, or gives a wrong or
improper effect to any test or consideration [that] it
was [its] duty to regard.’’ (Citation omitted; internal
quotation marks omitted.) O’Brien v. O’Brien, 326
Conn. 81, 122, 161 A.3d 1236 (2017). ‘‘[T]he weight to
be given the evidence and the credibility of the wit-
nesses are within the sole province of the trial court.
. . . The trial court has the unique opportunity to view
the evidence presented in a totality of circumstances,
i.e., including its observations of the demeanor and
conduct of the witnesses and parties, which is not fully
reflected in the cold, printed record which is available
to us.’’ (Internal quotation marks omitted.) McRae v.
McRae, 129 Conn. App. 171, 180, 20 A.3d 1255 (2011).
                              A
   We first address the plaintiff’s argument that his fail-
ure to disclose the Niagara account and Jerusalem prop-
erty did not constitute ‘‘material omissions’’ as that
phrase is used in paragraph 21.1 of the parties’ separa-
tion agreement because the defendant knew about the
existence of the undisclosed assets at the time of the
dissolution judgment. According to the plaintiff,
because the defendant knew about the undisclosed
assets prior to the dissolution judgment, his failure to
disclose those assets on his financial affidavit could not
have affected her decision-making process with respect
to the financial orders in the separation agreement. In
other words, the plaintiff contends that the defendant’s
predissolution knowledge of the undisclosed assets ren-
dered their omission from his financial affidavit immate-
rial. We are not persuaded.10
   Our rules of practice require that ‘‘at the time a disso-
lution of marriage or civil union, legal separation or
annulment action . . . is scheduled for a hearing, each
party shall file . . . a sworn statement . . . of current
income, expenses, assets and liabilities.’’ Practice Book
§ 25-30. It is well settled that, in family relations matters,
parties have an important and necessary obligation,
both to the court and to each other, to be fulsome and
honest regarding their financial disclosures because, in
doing so, they help to reduce or eliminate the need for
extensive financial discovery and the resulting ineffi-
ciencies and delays, ‘‘and will thereby help to preserve
a greater measure of the . . . marital assets for the
support of all of the family members.’’ Billington v.
Billington, 220 Conn. 212, 222, 595 A.2d 1377 (1991).
   In Billington, the court emphasized the heightened
duty that parties have for full and frank disclosure on
financial affidavits submitted in dissolution actions, and
concluded that imposing a requirement on the opposing
party to discover nondisclosures or other violations
would be inconsistent with that duty. The court noted:
‘‘A court is entitled to rely upon the truth and accuracy
of sworn statements . . . and a misrepresentation of
assets and income is a serious and intolerable derelic-
tion on the part of the affiant which goes to the very
heart of the judicial proceeding. . . . These sworn
statements have great significance in domestic disputes
in that they serve to facilitate the process and avoid
the necessity of testimony in public by persons still
married to each other regarding the circumstances of
their formerly private existence. . . . Thus, the
requirement of diligence in discovering fraud is incon-
sistent with the requirement of full disclosure because
it imposes on the innocent injured party the duty to
discover that which the wrongdoer already is legally
obligated to disclose.’’ (Citations omitted; internal quo-
tation marks omitted.) Id., 219–20.
   Accordingly, it is the duty of the party who owns an
asset to disclose it on his or her financial affidavit.
These same principles were incorporated by the parties
into article XXI of their separation agreement, in which
they expressly acknowledge that they each (1) owed
‘‘a fiduciary duty to the other to make a full and fair
disclosure of his or her financial circumstances, includ-
ing all assets, to the other in connection with this pro-
ceeding,’’ and (2) ‘‘relied on the financial affidavits and
voluntary disclosures and representations made by the
other party in the course of this dissolution of marriage
action for purposes of arriving at the terms of this
agreement.’’
  The plaintiff nevertheless argues on appeal that the
defendant knew about the Jerusalem property and the
Niagara account prior to the dissolution and that her
knowledge rendered his nondisclosure of the assets on
his financial affidavit far less significant. Her knowl-
edge, he contends, made it unlikely that the nondisclo-
sure affected her ability to negotiate the parties’
settlement agreement, particularly with respect to
ensuring that she received an equitable distribution of
the marital assets.
   The plaintiff’s argument fails, however, because there
are no findings by the court that the defendant had
knowledge of the undisclosed assets during negotiation
of the separation agreement let alone at the time the
dissolution judgment was rendered. Whether the defen-
dant had knowledge of the undisclosed assets prior to
the dissolution judgment was a factual question for the
trial court, and the court was free to reject evidence
that the defendant knew of the assets.
  With respect to the Jerusalem property, the court
found only that the defendant had received ‘‘conflicting’’
and ‘‘unverified reports’’ that raised the possibility that
the plaintiff had real property that he had not disclosed
to the defendant. The court also credited the defen-
dant’s testimony that she agreed to the divorce despite
her suspicions because she was concerned that, given
the acrimonious nature of the parties’ relationship, if
she delayed the divorce proceedings in order to investi-
gate further, the plaintiff might deny her a ‘‘get,’’11 and
that she knew she could take advantage of article XXI
of the separation agreement if she was able later to
establish that the plaintiff owned additional real prop-
erty. Accordingly, the record supports only a conclusion
that the defendant was aware at the time of dissolution
of the possibility that the plaintiff owned undisclosed
real property. It was not until later that the defendant
received more definitive proof of the existence of the
Jerusalem property.
   As to the Niagara account, the court found that the
defendant had opened the account in 2008 in the plain-
tiff’s name. The court, however, credited the defen-
dant’s testimony that, after making the initial deposit,
the defendant had nothing further to do with the
account and specifically found that ‘‘[a]s of the date of
entry of the dissolution judgment, [the defendant] was
not aware that the First Niagara account still existed.
She first learned that the First Niagara account
remained open when an escheat letter from the bank
arrived at her office in November, 2011,’’ which was
after the judgment of dissolution. The plaintiff has not
challenged the court’s factual findings and, therefore,
any claim that the defendant had prior knowledge of
the account is simply untenable.
  The plaintiff has not directed us to any language in the
parties’ separation agreement to support his contention
that a party would be exempt from the duty to disclose
an asset on his or her financial affidavit if the other
party was aware of the existence of the asset. Moreover,
the duty of full disclosure of assets was not solely for
the benefit of the parties, but was also necessary for
the court to evaluate the reasonableness of the parties’
agreement and how much, if any, should be incorpo-
rated into the dissolution judgment. For all of these
reasons, we reject the defendant’s argument.
                            B
   The plaintiff next argues that the undisclosed assets
did not ‘‘have real importance or cause great conse-
quences to the overall separation agreement of the par-
ties.’’ According to the plaintiff, the court improperly
inflated the significance of the omissions by comparing
their value to the total value of disclosed assets in the
same asset category. The plaintiff argues that the court
instead should have compared the value of the undis-
closed assets against the value of the entire marital
estate. The defendant responds that, regardless of the
size of the estate, the nondisclosure of assets totaling
$238,811 is a material omission. Although it is possible
to imagine a marital estate so vast that the nondisclo-
sure of over $200,000 in assets might be viewed as
nominal or de minimis and thus render the omission
immaterial, this certainly is not that case. Accordingly,
we find the plaintiff’s argument unpersuasive.
   The court found that, at the time of the dissolution
of marriage, the fair market value of the Jerusalem
property was $146,379 and that the balance in the Niag-
ara account was $92,432. Thus, the total value of the
undisclosed assets was $238,811. The court found that
if the plaintiff had disclosed the Jerusalem property
on his financial affidavit it ‘‘would have represented
approximately 7.5 percent of the total real estate assets
disclosed . . . .’’ Similarly, the court found that if the
plaintiff properly had disclosed the Niagara account on
his financial affidavits, ‘‘it would have represented 34
percent of the total value of bank accounts that he
reported at that time.’’ The plaintiff maintains that by
only comparing the value of the undisclosed assets to
the value of similar assets rather than to the value of
the entire marital estate, which was approximately $16
million, the court inflated the significance of the undis-
closed assets. Compared to the entire marital estate,
the Jerusalem property and Niagara account together
represented 1.5 percent, significantly less than the 7.5
percent and 34 percent calculations mentioned by the
trial court.
   Even if we agreed with the plaintiff that the court
did not use the proper yardstick with which to measure
the materiality of the omissions, we cannot conclude
that the omission of assets valued at 1.5 percent of the
marital estate was de minimis or immaterial. To suggest
that the failure to disclose nearly $240,000 in assets
would not have had great consequences to the overall
separation agreement is to suggest that the defendant
would have been content to walk away from her equita-
ble share of those assets. We cannot reach that conclu-
sion in the present case. The plaintiff does not challenge
the trial court’s valuation of the undisclosed assets, and
we are not convinced that the trial court’s discussion
of the relative value of the assets rendered its overall
determination that the plaintiff’s nondisclosures were
material omissions legally or logically incorrect or
unsupported by the record.
                            C
   Finally, the plaintiff argues that it was improper for
the court to find that his failure to disclose the Niagara
account was a material omission because there was no
evidence that the plaintiff knew of the Niagara account’s
existence at the time of the divorce.12 The gravamen of
the plaintiff’s argument is that the court’s finding that
he had knowledge of the Niagara account, and thus had
a duty to disclose it, is clearly erroneous because the
defendant presented no evidence at the hearing estab-
lishing that bank account statements bearing his name
were delivered to him rather than to the defendant’s
office to which they were addressed. We disagree that
the court’s finding was clearly erroneous.
   Both the defendant and her office manager testified
that no bank statements were delivered to her office,
and the court credited that testimony. It is true, as
the plaintiff contends, that this, by itself, is not direct
evidence that the statements were in fact delivered to
the plaintiff.13 Nevertheless, the account-opening docu-
ment was admitted into evidence and lists the plaintiff
as the account owner. The document contains the plain-
tiff’s signature in two places. One of the signatures
authorized the bank to ‘‘open one or more deposit
accounts, as required, for the person or entity listed as
the account owner on this card.’’ The plaintiff acknowl-
edges that the signatures are his. Accordingly, the plain-
tiff was aware at that time that a savings account was
opened in his name, and he never sought to close the
account. Even if he was not aware of the status of the
account at the time of dissolution or the balance of
the funds in the account, he could have, through the
exercise of due diligence, determined such information
and disclosed it on his financial affidavit. In sum,
because there was evidence before the court to support
its finding that the plaintiff knew about the Niagara
account, the finding was not clearly erroneous.
                            II
  The plaintiff next claims that the court improperly
awarded the defendant statutory prejudgment interest
because she requested prejudgment interest for the first
time in her posthearing brief.14 We disagree.
  The following additional procedural history is rele-
vant to this claim. In both her initial and amended
motion to open, the defendant made the following
request for relief: ‘‘the distribution of previously undis-
closed property and an award to the defendant of her
reasonable counsel fees and costs.’’ She did not specifi-
cally request prejudgment interest at that time. In her
posthearing brief, however, the defendant argued that
she was entitled to prejudgment interest pursuant to
General Statutes § 37-3a (a), which authorizes the court
to award interest at a rate not to exceed 10 percent per
year as damages for the unlawful retention of money.15
   ‘‘The allowance of prejudgment interest as an element
of damages is an equitable determination and a matter
lying within the discretion of the trial court. . . .
Before awarding interest, the trial court must ascertain
whether [a party] has wrongfully detained money dam-
ages due [to another]. . . . Interest on such damages
ordinarily begins to run from the time it is due and
payable to the [party entitled to the damages]. . . .
The determination of whether or not interest is to be
recognized as a proper element of damage, is one to
be made in view of the demands of justice rather than
through the application of an arbitrary rule.’’ (Internal
quotation marks omitted.) Blakeslee Arpaia Chapman,
Inc. v. EI Constructors, Inc., 239 Conn. 708, 734–35,
687 A.2d 506 (1997).
   ‘‘It is well established that interest need not be spe-
cially claimed in the demand for damages in order to
recover.’’ Westport Taxi Service, Inc. v. Westport Tran-
sit District, 235 Conn. 1, 36 n.39, 664 A.2d 719 (1995).
In Westport Taxi Service, Inc., our Supreme Court con-
cluded that the plaintiff’s claim for prejudgment interest
properly was before the court because, although the
plaintiff had not sought prejudgment interest in its com-
plaint, it ‘‘clearly argued that it was entitled to prejudg-
ment interest in its proposed posttrial findings of fact
and conclusions of law, and in its posttrial memoran-
dum of law.’’ Id., 37. The Supreme Court further noted
that the defendant had a meaningful opportunity to
argue in its reply brief that prejudgment interest was
not an appropriate remedy. Id.
  Here, as in Westport Taxi Service, Inc., the defendant
raised her claim for prejudgment interest in her post-
hearing submission. The plaintiff had an opportunity to
respond to that claim in his posthearing reply brief.
Accordingly, we find no merit in the plaintiff’s assertion
that he was denied reasonable notice and an opportu-
nity to present a defense regarding the request for pre-
judgment interest.
   ‘‘[T]here is no statutory prohibition against awarding
interest on a judgment in domestic relations cases . . .
because the courts may fashion remedies that are
appropriate and equitable . . . .’’ (Internal quotation
marks omitted.) Picton v. Picton, 111 Conn. App. 143,
155, 958 A.2d 763 (2008), cert. denied, 290 Conn. 905,
962 A.2d 794 (2009). Given the court’s determination
that the plaintiff was unjustified in failing to disclose
assets, which resulted in a failure to distribute to the
defendant at the time of dissolution her equitable share
of those assets under the separation agreement, an
award of prejudgment interest properly was within the
discretion of the court. Id., 155–56. Other than challeng-
ing the timing of the request, the plaintiff has raised no
other claim regarding the court’s exercise of its discre-
tion to award prejudgment interest.
                            III
  Finally, we turn to the plaintiff’s claim that the court
violated the automatic appellate stay by awarding the
defendant postjudgment interest after this appeal had
been filed. Specifically, the plaintiff argues that the
court’s adjudication of the defendant’s motion for an
award of postjudgment interest amounted to a ‘‘pro-
ceeding to enforce or carry out the judgment’’ on the
motion to open and, thus, was in violation of the auto-
matic appellate stay as set forth in Practice Book § 61-
11.16 We disagree.
  The following additional procedural history is rele-
vant to this claim. On August 16, 2017, nine days after
the court rendered judgment on the defendant’s motion
to open and reform the dissolution judgment, the defen-
dant filed a motion asking the court for an award of
postjudgment interest, citing General Statutes §§ 37-3a17
and 52-350f.18 The plaintiff did not file an objection to
the motion. The plaintiff filed his appeal from the court’s
judgment granting the motion to open on October 11,
2017. On January 16, 2018, the defendant filed a memo-
randum of law in support of her motion for an award
of postjudgment interest. In her memorandum, the
defendant argued that an award of postjudgment inter-
est was authorized by statute and could be made during
the pendency of an appeal without violating the auto-
matic appellate stay because its purpose was to protect
the interest of the prevailing party rather than to enforce
or carry out the underlying judgment.
  The court heard argument on the motion for postjudg-
ment interest on February 26, 2018. The defendant
argued that the court had awarded prejudgment interest
at a rate of 5 percent and that that interest should
continue to accrue at the same rate postjudgment
because the defendant continued to be deprived of
money that she was entitled to have received when her
marriage was dissolved in 2011. The plaintiff took the
position for the first time at oral argument that, because
there was a pending appeal, any award of postjudgment
interest at this time would be premature and in violation
of the automatic stay. According to the plaintiff, the
court was required to wait until the appeal was decided
before adjudicating the defendant’s motion.
   On June 11, 2018, the court granted the defendant’s
motion and awarded postjudgment interest ‘‘at the rate
of 5 percent per annum on the amounts that the plaintiff
has been ordered to pay to the defendant from August 7,
2017, the date of the court’s memorandum of decision.’’
With respect to the automatic appellate stay, the court
indicated that ‘‘the automatic stay does not bar a party
from moving for interest on a judgment that is on appeal.
While a party may not take action to collect a judgment
while the automatic stay is in effect, nothing precludes
a party from seeking an award of postjudgment interest
while the appeal is pending.’’ The plaintiff amended
the appeal, challenging the court’s decision to award
postjudgment interest.
  Ordinarily, we review a trial court’s decision to award
postjudgment interest for an abuse of discretion. See
Bower v. D’Onfro, 45 Conn. App. 543, 550, 696 A.2d 1285
(1997). Here, however, the plaintiff’s claim on appeal is
that the court’s award violated the automatic appellate
stay, which raises a question of law over which our
review is plenary. See Deutsche Bank National Trust
Co. v. Fraboni, 182 Conn. App. 811, 821, 191 A.3d 247
(2018).
   Practice Book § 61-11 (a) provides in relevant part:
‘‘Except where otherwise provided by statute or other
law, proceedings to enforce or carry out the judgment
or order shall be automatically stayed until the time to
file an appeal has expired. If an appeal is filed, such
proceedings shall be stayed until the final determination
of the cause. . . .’’
   ‘‘In this state, the filing of an appeal does not divest
the trial court of jurisdiction or authority to continue
to act in the matter on appeal. To the contrary, our
Supreme Court has clarified on numerous occasions
that trial courts in this state continue to have the power
to conduct proceedings and to act on motions filed
during the pendency of an appeal provided they take
no action to enforce or carry out a judgment while an
appellate stay is in effect. . . . [In other words] [t]he
automatic stay prohibits only those actions that would
execute, effectuate, or give legal effect to all or part of
a judgment challenged on appeal.’’ (Citations omitted;
emphasis added; footnote omitted; internal quotation
marks omitted.) Ruiz v. Victory Properties, LLC, 180
Conn. App. 818, 832–33, 184 A.3d 1254 (2018). The auto-
matic appellate stay ‘‘merely denies [the successful liti-
gant] the immediate fruits of his or her victory . . . in
order to protect the full and unhampered exercise of the
right to appellate review.’’ (Citation omitted; internal
quotation marks omitted.) Preisner v. Aetna Casu-
alty & Surety Co., 203 Conn. 407, 414, 525 A.2d 83 (1987).
   The plaintiff’s primary argument that the court’s rul-
ing violated the automatic stay provision of Practice
Book § 61-11 derives from language in § 52-350f, which
the defendant invoked in her motion seeking an award
of postjudgment interest. The plaintiff notes that § 52-
350f is titled ‘‘[e]nforcement of money judgment,’’ and
he highlights the following statutory language: ‘‘The
money judgment may be enforced, by execution or by
foreclosure of a real property lien, to the amount of
the judgment with . . . interest as provided by chapter
. . . 673 on the money judgment . . . .’’ (Emphasis
added.) General Statutes § 52-350f. Section 37-3a is part
of chapter 673 and, therefore, according to the plaintiff,
an award of interest is part of the mechanism for the
enforcement of a judgment and should be automatically
stayed pursuant to Practice Book § 61-11 (a). We
disagree.
   Although § 52-350f authorizes the enforcement of a
money judgment by either execution or by foreclosure
of a real property lien, the defendant’s motion for an
award of postjudgment interest did not seek to pursue
either form of relief. The clause in § 52-350f referring to
statutory interest modifies the term ‘‘money judgment,’’
merely clarifying that any interest awarded is included
in the money judgment that may be enforced. No lan-
guage in § 52-350f equates obtaining an award of inter-
est with an action to enforce a money judgment, which
is expressly limited in the statute to execution or fore-
closure of a lien.
  We conclude that the court was not prohibited by the
automatic appellate stay from ruling on the defendant’s
motion for postjudgment interest because its decision
to grant the motion and to award the defendant an
additional measure of damages cannot reasonably be
viewed as effectuating the judgment on appeal. The
plaintiff was able to amend the present appeal to chal-
lenge the additional award, and the decision in no way
diminished or hampered his appellate rights with
respect to the remainder of the court’s judgment on
the motion to open. Although the effect of the court’s
decision was to increase the damages the defendant
would be entitled to collect if she successfully defended
against the appeal, she nevertheless continues to be
denied the fruits of her victory because she will be
unable to secure payment from the plaintiff by execut-
ing on the judgment until the appeal is disposed and
the automatic stay has expired.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant formerly was known as Michele Brown Lavy.
  2
     The court made the following findings with respect to the title abstract:
‘‘The title abstract reflects [the plaintiff’s] Israeli identification number. The
signatures on the title abstract are not dated. [The plaintiff] was in Israel
in 1998, about six months before the title abstract was recorded. He was
not in Israel on January 27, 1999, the date of recording.’’
   3
     Hacohen did not testify at the hearing, but portions of his deposition
testimony were read into the record.
   4
     Specifically, Hacohen opined that a number of documents must be signed
by the grantee in connection with a conveyance for no consideration in
Israel, including an agreement between the parties, an affidavit, a transfer
deed, and a tax declaration, before the conveyance is recorded. He further
explained that conveyance taxes at a reduced rate are required to be paid
on a sale of property for no consideration between relatives.
   5
     The court noted that, in his financial affidavit, the plaintiff had disclosed
the following real estate assets that he owned jointly with the defendant:
the parties’ marital residence in Westport, in which the parties had equity
of $1,351,577; an apartment in Umbria, Italy, having an appraised value of
$230,296; and an unimproved lot in Vieques, Puerto Rico, having an appraised
value of $234,000.
   6
     In crafting its remedial orders, the court utilized $92,432 as the value of
the Niagara account as of the date of dissolution on June 14, 2011. Neither
party challenges that finding on appeal.
   After the defendant filed the amended motion to open indicating that the
plaintiff had failed to disclose the Niagara account, the plaintiff withdrew
all of the funds from the account and closed it, transferring the money to
another account.
   7
     The plaintiff disclosed on his June 14, 2011 financial affidavit three
savings accounts with a combined balance of $60,224 and two checking
accounts with a combined balance of $119,695.
   8
     The defendant, who was concerned about bank failures during the 2008
financial crisis, apparently had transferred money from her practice into
several different bank accounts, keeping the amount deposited in each
account below the maximum amount insured by the Federal Deposit Insur-
ance Corporation.
   9
     In addition, the plaintiff argues that the court improperly failed to con-
sider whether the defendant’s failure to disclose her alleged knowledge of
the assets prior to dissolution was itself a violation of a duty to disclose.
The plaintiff takes the position that the principles of full and frank disclosure
that our Supreme Court espoused in Billington v. Billington, 220 Conn.
212, 595 A.2d 1377 (1991), which we will discuss in this opinion, should not
be limited to disclosures on financial affidavits but also include a duty of
overall honesty in negotiating a settlement agreement. According to the
plaintiff, the defendant proceeded in bad faith because, rather than disclosing
her knowledge of the Niagara account and Jerusalem property prior to
judgment, she negotiated terms in the settlement agreement with the inten-
tion of invoking those terms to her advantage postjudgment. The plaintiff
asserts that the current postjudgment litigation would have been unneces-
sary if the defendant had made inquiry about the undisclosed assets prior
to the divorce judgment.
   Because we conclude that the record does not support the factual under-
pinning of the plaintiff’s argument—namely, that the defendant knew of the
undisclosed assets prior to dissolution—we do not decide whether such
knowledge would have imparted any affirmative duty on the part of the
defendant to disclose her knowledge to the plaintiff or whether a breach
of that purported duty would have had any bearing on the plaintiff’s separate
and distinct obligation under the separation agreement and rules of practice
to disclose all material assets that he owned on his financial affidavit. We
nevertheless note that, at least in the context of fraud allegations, our
courts have abandoned any requirement that spouses have an obligation
to investigate one another’s finances in order to prevent fraud through
nondisclosure, which arguably would also militate against recognizing a
duty to disclose knowledge of the other spouse’s assets. See id., 220.
   10
      The parties do not dispute that paragraph 21.1 of their agreement pro-
vides that ‘‘[i]n the event of a material omission or misstatement by either
party in his or her affidavit,’’ the other party would be entitled to the relief
specified in paragraph 21.2 of the separation agreement. (Emphasis added.)
Courts often consult dictionaries in considering the plain and ordinary mean-
ings of words used in separation agreements and other contracts. See
Nation-Bailey v. Bailey, 316 Conn. 182, 193, 112 A.3d 144 (2015). Something
is ‘‘material’’ if it has ‘‘real importance or great consequences’’; Merriam-
Webster’s Collegiate Dictionary (11th Ed. 2003) p. 765; and a ‘‘material
omission’’ is defined in Black’s Law Dictionary as ‘‘[a]n omission that signifi-
cantly affects a person’s decision-making.’’ Black’s Law Dictionary (10th
Ed. 2014) p. 1261. The plaintiff does not argue that the terms of the separation
agreement are ambiguous, nor has he directed our attention to anything in
the record indicating that the court departed from the usual and ordinary
meaning of the phrase ‘‘material omission.’’ Rather than raising an issue of
construction, the plaintiff challenges the court’s application of the term
‘‘material omission’’ to the underlying facts. This presents a mixed question
of law and fact. Accordingly, our review is limited to whether the court’s
determination that the plaintiff’s nondisclosures were material omissions
was legally and logically correct and supported by the evidence. See Crews
v. Crews, 295 Conn. 153, 162–63, 989 A.2d 1060 (2010).
   11
      A get is, ‘‘[u]nder Jewish law, a document signed by a rabbi to grant a
divorce.’’ Black’s Law Dictionary (10th Ed. 2014) p. 803.
   12
      The defendant’s motion to open was not premised on an allegation of
common-law fraud but rather on the plaintiff’s breach of his contractual
duty under the separation agreement to disclose all assets, liabilities, and
income. Although it is an element of fraud that a party make a statement
that is both ‘‘untrue and known to be so by its maker’’; (emphasis added;
internal quotation marks omitted) Sousa v. Sousa, 173 Conn. App. 755, 765,
164 A.3d 702, cert. denied, 327 Conn. 906, 170 A.3d 2 (2017); the separation
agreement contains no equivalent scienter requirement applicable to
determining whether one of the parties made a material omission from his
or her financial affidavit. Rather, the parties’ agreement places the burden
of a failure to disclose, regardless of whether that failure is knowing, negli-
gent or otherwise, upon the owner of the asset. In other words, under the
terms of the separation agreement, an omission arguably need only be found
‘‘material,’’ not knowingly made, in order to trigger the remedy of rescission
and reformation of the financial orders. Nevertheless, because we determine
that the court’s finding that the plaintiff knew about the Niagara account
was not clearly erroneous, we need not resolve this issue.
   13
      The court noted in its memorandum of decision that the defendant’s
counsel suggested that the postal carrier may have delivered the statements
to the plaintiff’s office because his name was on the statements and his office
was only two blocks away. The defendant, however, offered no admissible
evidence that this had occurred, and the plaintiff is correct that arguments
of counsel are not evidence. See Lucas v. Lucas, 88 Conn. App. 246, 260,
869 A.2d 239 (2005). What the plaintiff ignores, however, is the other evidence
tending to demonstrate that the plaintiff was aware or should have been
aware of the Niagara account. It is therefore unnecessary for us to resolve
whether the court reasonably could have inferred from circumstantial evi-
dence that the banking statements and other documents relating to the
account were more likely than not delivered to the plaintiff.
   14
      The plaintiff does not argue on appeal that the court lacked the authority
to award prejudgment interest or that the court awarded interest back to
an incorrect date.
   15
      General Statutes § 37-3a (a) provides in relevant part: ‘‘Except as pro-
vided in sections 37-3b, 37-3c and 52-192a, interest at the rate of ten per
cent a year, and no more, may be recovered and allowed in civil actions
. . . as damages for the detention of money after it becomes payable. . . .’’
   Our Supreme Court has explained that ‘‘the primary purpose of § 37-3a
. . . is not to punish persons who have detained money owed to others in
bad faith but, rather, to compensate parties that have been deprived of the
use of their money.’’ Sosin v. Sosin, 300 Conn. 205, 230, 14 A.3d 307 (2011).
An award of interest under § 37-3a is discretionary; id., 228; and 10 percent
is ‘‘the maximum rate of interest that a trial court, in its discretion, can
award’’; Gianetti v. Meszoros, 268 Conn. 424, 426, 844 A.2d 851 (2004);
meaning the court, as in the present case, has the discretion to set a lower
rate of interest. See Sears, Roebuck & Co. v. Board of Tax Review, 241
Conn. 749, 764–66, 699 A.2d 81 (1997).
   16
      The plaintiff also claims that, because the award of postjudgment inter-
est was premised on the damages awarded in the August 7, 2017 ruling on
the motion to open, we should reverse the award of postjudgment interest
on the basis of the claims challenging that decision. Because we rejected
those claims in parts I and II of this opinion, we do not reach this addi-
tional claim.
   17
      See footnote 15 of this opinion. Interest under § 37-3a, which is awarded
as compensation for the detention of money, ‘‘may include either or both
prejudgment and postjudgment interest.’’ See Sikorsky Financial Credit
Union, Inc. v. Butts, 315 Conn. 433, 442, 108 A.3d 228 (2015).
   18
      General Statutes § 52-350f provides: ‘‘A money judgment may be
enforced against any property of the judgment debtor unless the property
is exempt from application to the satisfaction of the judgment under section
52-352a, 52-352b, 52-352d or 52-361a, or any other provision of the general
statutes or federal law. The money judgment may be enforced, by execution
or by foreclosure of a real property lien, to the amount of the money judgment
with (1) all statutory costs and fees as provided by the general statutes, (2)
interest as provided by chapter 673 on the money judgment and on the costs
incurred in obtaining the judgment, and (3) any attorney’s fees allowed
pursuant to section 52-400c.’’